DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,910,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 patent anticipate the instant claims.  Further, it is noted that the composition and content ranges of the instant claims overlap those of the ‘647 patent.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the ‘647 patent because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Allowable Subject Matter
Claims 26-50 would be allowed if the above ODP rejection was overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claim 26 discloses a non-stoichiometric beta-delithiated layered nickel oxide comprising a layered crystal structure, having a lattice comprising a plurality of NiO2 layers, lithium and nickel ions in an interlayer region between adjacent NiO2 layers, the lattice comprising O1-type layer stacking and O3-type layer stacking fault and y-NiOOH-like layer stacking fault, and having a reduced amount of lithium, and having the chemical formula as set forth in the claim.
The prior art references of record deemed closest to the aforementioned instant claim limitations are as follows:

Nelson et al. (US 2015/0280234) discloses in Figs 1-3, a battery (Abstract) including a beta-delithiated layered nickel oxide including a formula as stated at [0023].  However, it does not include any information about the layered structure of NiO2 within the structure including stacking faults.

Arai et al. (“Synthesis and electrode performance of layered nickel dioxide containing alkaline ions”) discloses several polymorphs of layered nickel oxide including Li, Na, K solutions resulting in gamma-NiOOH, and having multiple NiO2 layers therein (see §1-3, Fig 2).  Methods of preparing the polymorphs are described, and numerous compositions are listed, however these methods and resulting compositions do not anticipate nor render obvious the composition of the instant claims.

Anglin et al. (WO 2016/160659) discloses a battery (Abstract) comprising an electrode active material comprising a beta-delithiated layered nickel oxide material including the specific chemical formula stated at P5/L23-32 – P6/L1-6.  However, while the material is described as having a layered structure, no explicit disclosure of layers and stacking fault structures are disclosed.

Aouad (US 2014/0298645) discloses in Figs 1-4, a battery ([0001]) including an electrode active material comprising delithiated layered lithium nickel oxide ([0015]).  A number of processing steps are described throughout.  This material is different in chemical structure an processing than the instant application and as such the material is distinct from that of the instant independent claims.

Issaev et al. (US 2014/0154542) discloses in Figs 1-2, a battery (ref 10) including an electrode comprising a partially delithiated nickel oxide having a layered structure ([0013]).  However, this material has a different formula than the material of the instant claims and is silent to the explicit nature of the stacking of oxide layers within.

As illustrated above, the aforementioned references are all pertinent to instant independent claim 26.  However, none of the aforementioned references, alone or in combination, discloses nor renders obvious all of the aforementioned claim limitations of instant independent claim 26.  As such, instant independent claim 26 would be allowable over the above cited closest prior art references of record if the above ODP rejection was overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725